By the Court.
Such questions are not heard in this court as preliminary questions; but only at the genera] hearing of the case. And so far as the authority of this examiner depended upon the right of the court to appoint him, — which could hardly be questioned, —we ought, perhaps, to consider it as confirmed by the court of chancery, in overruling the motion to suppress upon that ground. We are not aware, that the appointment of a special master, or examiner, to take testimony in a case must necessarily appear in the papers of the case. The chancellor may make the appointment by a commission under his own hand, which the examiner may retain in the same manner a general master retains his commission, — never sending it up with testimony which he takes.